Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 19, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  156161 & (58)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellant/                                                                                      Justices
            Cross-Appellee,
  v                                                                 SC: 156161
                                                                    COA: 331594
                                                                    Wayne CC: 12-007733-FH
  WILBERT JOSEPH McKEEVER,
             Defendant-Appellee/
             Cross-Appellant.
  _____________________________________/

         On October 10, 2018, the Court heard oral argument on the application for leave to
  appeal the May 25, 2017 judgment of the Court of Appeals and the application for leave
  to appeal as cross-appellant. On order of the Court, the applications are again considered.
  MCR 7.305(H)(1). In lieu of granting leave to appeal, we REVERSE the judgment of the
  Court of Appeals and we REINSTATE the defendant’s conviction and sentence.
  Assuming, without deciding, that either the trial court or trial defense counsel was
  responsible for the failure of a witness to appear on the defendant’s behalf, it was still
  incumbent upon the defendant, as the appellant, to establish at the evidentiary hearing
  that the witness would provide materially favorable testimony on retrial. See People v
  Pickens, 446 Mich. 298, 327 (1994); People v Ginther, 390 Mich. 436, 442-443 (1973).
  The defendant failed to produce the witness or otherwise establish that her anticipated
  testimony would be materially favorable.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 19, 2018
         a1016
                                                                               Clerk